Case 2:16-cv-03714-GW-AGR Document 1642 Filed 11/27/19 Page 1 of 3 Page ID
                               #:114826



 1   QUINN EMANUEL URQUHART                    WILMER CUTLER PICKERING
       & SULLIVAN, LLP                          HALE AND DORR LLP
 2   James R. Asperger (Bar No. 083188)        Mark D. Selwyn (Bar No. 244180)
     jimasperger@quinnemanuel.com              Mark.Selwyn@wilmerhale.com
 3   865 S. Figueroa St., 10th Floor           950 Page Mill Road
     Los Angeles, California 90017             Palo Alto, California 94304
 4   Telephone: (213) 443-3000                 Telephone: (650) 858-6000
     Facsimile: (213) 443-3100                 Facsimile: (650) 858-6100
 5
     Kevin P.B. Johnson (Bar No. 177129)
 6   kevinjohnson@quinnemanuel.com             James M. Dowd (Bar No. 259578)
     Todd M. Briggs (Bar No. 209282)           James.Dowd@wilmerhale.com
 7   toddbriggs@quinnemanuel.com               350 South Grand Avenue, Suite 2100
     555 Twin Dolphin Drive, 5th Floor         Los Angeles, California 90071
 8   Redwood Shores, California 94065          Telephone: (213) 443-6309
     Telephone: (650) 801-5000                 Facsimile: (213) 443-5400
 9   Facsimile: (650) 801-5100
10   Attorneys for Plaintiff The California    Attorneys for Defendants Broadcom
     Institute of Technology                   Limited, Broadcom Corporation, Avago
11                                             Technologies Limited, and Apple Inc.
     Additional Counsel Listed On Signature
12   Page
13
                        UNITED STATES DISTRICT COURT
14                     CENTRAL DISTRICT OF CALIFORNIA
15 THE CALIFORNIA INSTITUTE OF
   TECHNOLOGY,                                   CASE NO. 2:16-cv-3714-GW(AGRx)
16 Plaintiff,
   vs.
17                                               JOINT REPORT REGARDING
   BROADCOM LIMITED,                             ISSUES TO BE RESOLVED BY
18 BROADCOM CORPORATION,                         THE JURY
   AVAGO TECHNOLOGIES LIMITED,
19 AND APPLE INC.,
   Defendants.                                   Hon. George H. Wu
20
   BROADCOM LIMITED,                             United States District Judge
21 BROADCOM CORPORATION,
   AVAGO TECHNOLOGIES LIMITED,
22 AND APPLE INC.,
23 Counterclaim-Plaintiffs,
   vs.
24 THE CALIFORNIA INSTITUTE OF
   TECHNOLOGY,
25                          Counterclaim-
26                          Defendant.

27
28
                                                              CASE NO. 2:16-CV-03714-GW-AGRx
                                JOINT REPORT IDENTIFYING ISSUES TO BE RESOLVED BY THE JURY
Case 2:16-cv-03714-GW-AGR Document 1642 Filed 11/27/19 Page 2 of 3 Page ID
                               #:114827



 1         Pursuant to the Court’s direction at the November 21, 2019 hearing, Plaintiff
 2 California Institute of Technology (“Caltech”) and Defendants Broadcom Limited,
 3 Broadcom Corporation, Avago Technologies Limited (collectively, “Broadcom”)
 4 and Apple Inc. (“Apple,” and together with Broadcom, “Defendants”) together
 5 submit this joint report regarding the issues that are to be resolved by the jury.
 6         Attached as Exhibits 1 and 2 are the proposed verdict forms served by each of
 7 the parties. The parties reserve their right to revise these forms to reflect changes
 8 discussed during the meet and confer process and other case developments.
 9         Additional information on the issues to be resolved by the jury is contained in
10 the parties’ respective Memoranda of Contentions of Law and Fact. See Dkt. 1617
11 and 1618.
12         Pursuant to L.R. 5-4.3.4(a)(2)(i), the filing party hereby attests that all
13 signatories listed concur in this filing’s content and have authorized this filing.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-             CASE NO. 2:16-CV-03714-GW-AGRx
                                  JOINT REPORT IDENTIFYING ISSUES TO BE RESOLVED BY THE JURY
Case 2:16-cv-03714-GW-AGR Document 1642 Filed 11/27/19 Page 3 of 3 Page ID
                               #:114828



 1 DATED: November 27, 2019         Respectfully submitted,
 2
 3                                    By /s/ Todd M. Briggs
 4                                      Todd M. Briggs
                                        toddbriggs@quinnemanuel.com
 5
                                        QUINN EMANUEL URQUHART &
 6                                      SULLIVAN, LLP
                                        555 Twin Dolphin Drive, 5th Floor
 7
                                        Redwood Shores, California 94065
 8                                      Telephone: (650) 801-5000
                                        Facsimile: (650) 801-5100
 9
                                        Attorneys for Plaintiff California
10                                      Institute of Technology
11
                                      By /s/ Aaron S. Thompson
12                                      Aaron S. Thompson (Bar No. 272391)
13                                      aaron.thompson@wilmerhale.com
                                        WILMER CUTLER PICKERING
14                                         HALE AND DORR LLP
15                                      350 South Grand Avenue, Suite 2100
                                        Los Angeles, California 90071
16                                      Tel: (213) 443-5300
17                                      Fax: (213) 443-5400
                                        Attorneys for Defendants Broadcom
18                                      Limited, Broadcom Corporation, Avago
19                                      Technologies Limited, and Apple Inc.

20
21
22
23
24
25
26
27
28
                                           -3-             CASE NO. 2:16-CV-03714-GW-AGRx
                             JOINT REPORT IDENTIFYING ISSUES TO BE RESOLVED BY THE JURY
